Citation Nr: 1418765	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral legs, secondary to service-connected thoracic spine disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with hypertension.  	

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with hypertension.  	

4.  Entitlement to an increased evaluation for compression fracture of the thoracic spine, evaluated as 20 percent disabling prior to March 15, 2011, and 40 percent thereafter. 

5.  Entitlement to an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus with hypertension.  	


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2006 rating decision, the RO, in part, denied service connection for numbness and tingling to the legs.  In a November 2007 rating decision, the RO, in relevant part, again denied the Veteran's claim of entitlement to service connection for numbness and tingling in the legs, granted service connection for peripheral neuropathy of the bilateral lower extremity associated with diabetes mellitus and assigned a 10 percent evaluation for each side, and continued a 20 percent disability evaluation for compression fracture of the thoracic spine.  

In the November 2007 rating decision, the RO also denied a claim for service connection for posttraumatic stress disorder (PTSD) for which the Veteran perfected an appeal.  Subsequently, in a March 2011 rating decision, the RO granted service connection for PTSD with depressive disorder, not otherwise specified, and assigned a 50 percent disability evaluation effective February 28, 2007.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).  

In an April 2010 correspondence, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Subsequently, in a September 2011 correspondence, the Veteran withdrew this request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2013).  

In a February 2013 rating decision, the RO increased the disability rating for compression fracture of the thoracic spine to 40 percent disabling effective March 15, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In October 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not radiculopathy of the bilateral legs related to service-connected thoracic spine disability.

2.  The Veteran's left lower extremity peripheral neuropathy is productive at most of moderate incomplete paralysis.

3.  The Veteran's right lower extremity peripheral neuropathy is productive at most of moderate incomplete paralysis.

4.  Prior to March 15, 2011, the Veteran's compression fracture of the thoracic spine was manifested by flexion limited at most to 50 degrees but not by favorable ankylosis of the entire thoracolumbar spine. 

5.  Beginning March 15, 2011, the Veteran's compression fracture of the thoracic spine was manifested by flexion limited to 30 degrees but not by unfavorable ankylosis of the thoracolumbar spine. 
 
6.  The Veteran's claim for service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus was filed at the RO on August 28, 2006.  Service connection was subsequently granted, effective August 28, 2006. 

7.  The first indication peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus was June 10, 2004, and there was a written intent to file a claim in October 21, 2005.  The later of the two dates is the October 21, 2005, written intent to file a claim.  



CONCLUSIONS OF LAW

1.  Radiculopathy of the bilateral legs is not proximately due to service-connected thoracic spine disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2013).   

2.  The criteria for an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.214a, Diagnostic Code 8525 (2013). 

3.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.214a, Diagnostic Code 8525 (2013).

4.  Prior to March 15, 2011, the criteria for an evaluation in excess of 20 percent for compression fracture of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235, 5245 (2013). 

5.  Beginning March 15, 2011, the criteria for an evaluation in excess of 40 percent for compression fracture of the thoracic spine have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235, 5245 (2013). 

6.  The criteria for an effective date of October 21, 2005, but not earlier, for the award of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus have been met.  38 U.S.C.A. 
§§ 5103 , 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in October 2013.  The Board instructed the Appeals Management Center (AMC) to provide the Veteran an examination to determine the nature and etiology of any current bilateral lower extremity, afford him an examination to determine the current level of severity of his peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, and readjudicate all of the claims on appeal.  Subsequently, the Veteran was afforded the requisite examinations in November 2013 and his claims were readjudicated in a November 2013 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2005 and October 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2005 and October 2008 letters informed the Veteran that in order to establish a higher rating for the thoracic spine disability, the evidence would need to show that his disability had increased in severity.  The October 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various SSOCs, most recently issued in November 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

The Veteran's claims for peripheral neuropathy of the bilateral lower extremities 
arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since those claims are appeals of initial ratings, fully satisfactory notice was delivered after they were adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in an August 2008 statement of the case and various SSOCs most recently issued in November 2013.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided VA examinations throughout the appeal.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with sufficient information to evaluate the disabilities on appeal.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined for each of them.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

As noted above, the Veteran has withdrawn his request for a hearing before the Board.  Thus, the duties to notify and assist have been met.

Service Connection Claim

The Veteran essentially contends that he has radiculopathy of the bilateral legs secondary to his service-connected thoracic spine disability. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b) (2013).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the outset, the Board notes that the Veteran does not contend nor does the evidence reflect that his radiculopathy of the bilateral legs is due to service.  Therefore, the analysis below will focus on his claim for service connection on a secondary basis.  

With respect to Wallin element (1), current disability, the record clearly shows that Veteran has been diagnosed with radiculopathy of the bilateral lower extremities.  See e.g.  January 2013 VA examination report.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for compression fracture of the thoracic spine.   

As to crucial Wallin element (3), the Board previously pointed out in the October 2013 remand that the medical evidence of record reflects that the Veteran's radiculopathy is associated with his lumbar spine disability (diagnosis of lumbar spine radiculopathy).  See e.g. January 2007 and January 2013 examination reports.  Additionally, a December 2009 VA examination report shows that before the onset of diabetic peripheral neuropathy, the Veteran had been diagnosed with a chronic right S1 radiculopathy but now his peripheral neuropathy findings overlapped these findings.  However, the examiner noted that based on the Veteran's history and evaluation of his bilateral lower extremities, peripheral neuropathy from diabetes mellitus was predominantly causing his current symptoms.  Although the December 2009 VA examiner indicated that there was an overlap of symptoms, she did not parse out the various symptoms of each disability.  See Amberman v. Shinseki 570 F.3d 1377, 1381 (Fed. Cir. 2009) (stating that "Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  

Pursuant to the Board's remand, the Veteran was afforded another examination in November 2013.  Upon review of the claims folder and evaluation of the Veteran, the examiner indicated that the Veteran's left lower extremity buttock and thigh pain were due to left lower extremity sciatica and not his bilateral lower extremity peripheral neuropathy.  Additionally, his absent right ankle reflex was due to right S1 radiculopathy, not his diabetic peripheral neuropathy.  The examiner also found that the Veteran's bilateral lower extremity numbness and tingling were due to his diabetic peripheral neuropathy and not his lumbosacral spine degenerative disc disease with right S1 radiculopathy and left lower extremity sciatica.  Additionally, as to a relationship to the thoracic spine disability, he opined that it was less likely than not that the current right S1 radiculopathy and left sciatica were proximately due to the result of the service-connected disability.  The examiner reasoned that the thoracic spine nerve roots did not innervate the lower extremities and a thoracic spine injury would not cause radicular symptoms involving the legs.  He added that the Veteran had an S1 radiculopathy diagnosed in 2006 and left lower extremity sciatica, which were both due to the lumbar spine disability as evidenced on a 2004 MRI report, and not due to his remote history of thoracic spine fractures.  

Based on the evidence, service connection for radiculopathy of the bilateral legs, secondary to service-connected thoracic spine disability is not warranted.  Although  radiculopathy was linked to the Veteran's nonservice-connected lumbar spine disability, it has not been associated with his service-connected thoracic spine disability.  Furthermore, the evidence reflects that any numbness in the lower extremities is associated with the already service-connected diabetic peripheral neuropathy.  

The Board finds the November 2013 examination report to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  The opinion is also consistent with the other evidence of record which does not demonstrate that the Veteran's bilateral lower extremity numbness and tingling are due to his thoracic spine disability.  The Board finds that the examiner's reasoning is well-explained and supported by the record.  For these reasons, it is highly probative evidence in the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (noting that the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant).  

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 93 (1991).  Indeed, there is no competent evidence of record showing that the Veteran's radiculopathy and sciatica  are related to service-connected disability.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's neurological symptoms   are related to his thoracic spine are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his neurological symptoms, which affect a complex part of the body.  While he is competent to report what he experienced and in fact the Board has accepted his assertions, the Veteran is not competent to ascertain the etiology of his current disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinion that was rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

Based on the foregoing, Wallin element (3) is not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for radiculopathy of the bilateral legs is not warranted.

Increased Rating
      
The Veteran essentially contends that his bilateral lower extremity peripheral neuropathy is more disabling than contemplated by the current 10 percent evaluations assigned for each side.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Peripheral Neuropathies of the Bilateral Lower Extremities

The Veteran's peripheral neuropathies of the bilateral lower extremities have been evaluated under Diagnostic Code 8525, paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a (2013).  Under this code, a 10 percent rating is warranted when there is mild incomplete paralysis or moderate incomplete paralysis, and a 20 percent rating is warranted for severe incomplete paralysis.  A maximum schedular evaluation of 30 percent is in order for complete nerve paralysis; paralysis of all muscles of sole of foot; frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  
	
The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013).

The record demonstrates that, in addition to peripheral neuropathy due to diabetes mellitus, the Veteran also has neurological symptoms associated with his lumbar spine disease.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, in the instances when the symptomatology has not been parsed out, the Board will attribute them to the Veteran's service-connected peripheral neuropathy.

A November 2005 VA examination report noted that neurological evaluation results demonstrated normal to light monofilament touch. 

A December 2005 VA examination report noted that sensory evaluation of the bilateral lower extremities showed intact vibratory sensation and light filament sensation distally.  Motor evaluation demonstrated that lower extremity strength was 5/5 (normal) and equal bilaterally.  Reflex evaluation showed patella and Achilles tendon were 2+ (normal).  There was also negative straight leg raise.  

A September 2006 VA treatment record noted that muscle function in the lower extremities was fair bilaterally and quadriceps strength was good.  As to hamstring strength, and plantar and dorsiflexion of the heel, the clinician appeared to indicate that he could not accurately test based on the Veteran's exertion.  Right lower extremity, stocking distribution, diminished sensation from the knee down was more pronounced laterally on the outside of his foot.  Left lower extremity, diminished sensation from the ankle down was more pronounced laterally on the outside of his foot.  Vibratory sense testing was intact in both lower extremities to the ankles. 

On VA spine examination in January 2007, the examiner noted that the bilateral lower extremities were intact to vibratory sensation, and there was decreased light filament sensation distally in the plantar aspect only.  Motor evaluation demonstrated that lower extremity strength was 5/5 equal bilaterally, and reflex evaluation showed that patellar and Achilles tendon were all 2+.  The examiner noted a diagnosis of peripheral neuropathy of the lower extremities, which was most likely caused by or as a direct result of service-connected diabetes mellitus.  

VA afforded the Veteran a peripheral neuropathy examination in January 2007,  during which time he reported pain radiating into the right leg, and burning in the left lower extremity posteriorly with numbness in the fourth and fifth toes on the left foot for the past six months and numbness in all of his right toes recently.  The examiner noted right lumbar spine radiculopathy.  The Veteran's symptoms were precipitated/aggravated by colder weather, prolonged standing, sitting, or any period of inactivity; alleviating factors were movement, medication, and icy and hot pads; severity of flare-ups was 10/10; frequency could be daily without medication or during an aggravating factor; and duration was usually all day long.

On physical evaluation, the examiner noted that the bilateral lower extremities were intact to vibratory sensation and diminished filament sensation distally on plantar surface only.  Motor evaluation revealed that lower extremity strength, bilateral knee, and ankle was 5/5; reflex evaluation showed patella and Achilles tendon were 2+.  A diagnosis of peripheral neuropathy of the lower extremities most likely caused by or as a direct result of diabetes mellitus was noted.th of the left foot Meds help
A March 2008 VA treatment record noted a history of burning in the left lower extremity posteriorly and numbness in the fourth and fifth toes of the left foot.  The clinician indicated that medication helped.  A diabetic foot sensory evaluation revealed decreased sensation bilaterally but no deformities and normal posterior tibialis and dorsalis pedis.   

A November 2009 VA treatment record reflected burning in the left lower extremity posteriorly and numbness in the fourth and fifth toes of the left foot.  

On VA examination in December 2009, the Veteran reported tingling and numbness in the bilateral foot areas and legs.  He also complained of daily burning pain over the bilateral foot areas.  The pain ranged from 3-7/10 and started spontaneously and went away by itself and stayed for two to three days spontaneously, and was aggravated by prolonged walking activities and relieved somewhat by medication.  The Veteran denied weakness of the lower extremities but reported fatigue after prolonged walking activities.  The Veteran treated his disability with medication.  

On evaluation, the VA examiner found that monofilament sensation and pain sensation were decreased over the bilateral lower extremities up to the bilateral ankle joints, and vibration sensation was absent over the bilateral distal lower extremities.  All muscle groups of the bilateral lower extremities were normal in tone and power, with no muscle atrophy noted.  Additionally, right ankle reflex was absent and left ankle reflex was 1+ and decreased.  A diagnosis of mild to moderate peripheral neuropathy involving bilateral lower extremities up to the ankle joints was noted.  

A November 2012 VA examination report reflected that muscle strength testing was normal in the bilateral lower extremities (hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension).  Although muscle atrophy was noted, no location or measurement information was provided.  On reflex evaluation, the Veteran demonstrated normal deep tendon reflexes in the bilateral knees, absent deep tendon reflexes in the right ankle, and normal deep tendon reflexes in the left ankle.  With regard to sensory evaluation, the Veteran demonstrated normal sensation to light touch in the bilateral upper anterior thigh; decreased sensation in the right thigh/knee, right lower leg/ankle, and right foot/toes; and normal sensation in the left thigh/knee, left lower leg/ankle, and left foot/toes.  On straight leg raising, the Veteran demonstrated positive results on the right and negative results on the left.  

On examination in January 2013, the VA examiner observed that muscle strength testing revealed normal strength in the bilateral lower extremities (hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension).  Although muscle atrophy was noted, no location or measurement information was provided.  On reflex evaluation, the Veteran demonstrated normal deep tendon reflexes in the bilateral knees, absent deep tendon reflexes in the right ankle, and normal deep tendon reflexes in the left ankle.  With regard to sensory evaluation, the Veteran demonstrated normal sensation to light touch in the bilateral upper anterior thigh; decreased sensation in the right thigh/knee, right lower leg/ankle, and right foot/toes; and normal sensation in the left thigh/knee, left lower leg/ankle, and left foot/toes.  On straight leg raising, the Veteran demonstrated positive results on the right and negative results on the left.  

A May 2013 VA treatment record noted that the Veteran's deep tendon reflexes were diminished.  

The Veteran's most recent examination in November 2013 revealed that his diabetic peripheral neuropathy did not result in constant pain in either lower extremity.  He did, however, experience moderate intermittent pain in the left lower extremity but none in the right lower extremity, moderate paresthesia/dysesthesias bilaterally, and moderate numbness bilaterally.  Neurological evaluation showed normal strength for all lower extremity testing (knee extension/flexion, and ankle plantar flexion/dorsiflexion.  Deep tendon reflexes were normal in the bilateral knees and left ankle, but absent in the right ankle.  Light touch/monofilament testing was normal in the bilateral knees/thighs but decreased in the bilateral ankle/lower leg and foot/toes.  Position sense, vibration sensation, and cold sensation were decreased in the bilateral lower extremities.  Additionally, there was no muscle atrophy or trophic changes.  As to the severity of the disability, the examiner noted that there was mild incomplete paralysis of the sciatic nerve bilaterally.  The femoral nerve was normal bilaterally.  The Veteran used a cane but there was no functional impairment of an extremity such that no effective function remained other than which would be equally well-served by an amputation with prosthesis.  The examiner added that the Veteran's left lower extremity buttock and thigh pain were due to left lower extremity sciatica and not bilateral lower extremity peripheral neuropathy, and his absent right ankle reflex was due to his right S1 radiculopathy and not his diabetic peripheral neuropathy.  His bilateral lower extremity numbness and tingling were due to the diabetic peripheral neuropathy and not his lumbosacral spine degenerative disc disease with right S1 radiculopathy and left lower extremity sciatica.  

Based on the evidence, the Board finds that the Veteran's peripheral neuropathy in both the right and left lower extremities approximates no more than moderate incomplete paralysis which is contemplated by the current 10 percent disability evaluations assigned for each side.  Decreased sensation and muscle atrophy were noted around November 2012; however, no muscle atrophy was noted in November 2013.  In any case, the Veteran has consistently had normal muscle strength.  He also had normal vibration and normal reflexes.  Moreover, the December 2009 VA examiner indicated mild to moderate peripheral neuropathy and the November 2013 characterized the severity of the disability as mild incomplete paralysis.  The Board finds that the Veteran's lower extremity diabetic neuropathy symptoms (numbness, tingling, and pain) are primarily sensory in nature and compatible with moderate incomplete paralysis.  There is no indication in the record that his symptoms are commensurate with severe incomplete paralysis to warrant a 20 percent evaluation.  Accordingly, the Board finds that a rating in excess of the current 10 percent evaluation is not warranted for either extremity. 

 Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119   (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5235 (vertebral fracture or dislocation) (2013).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2013).

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Although the December 2005 VA examination report noted that the Veteran had five weeks of incapacitation in October 2005, it was due to a motor vehicle accident which aggravated back pain.  Thereafter, the January 2007 and November 2012 VA examination reports noted there were no episodes of incapacitation.  While the Veteran was incapacitated in October 2005, it was due to an intervening event and not due to his service-connected disability.  In any case, he has not had any such episodes subsequent to that time.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.  The Board has already discussed that a separate grant for service connection for radiculopathy secondary to the thoracic spine disability is not warranted, and accordingly his neurological manifestations will not be discussed herein.  

Evaluation Prior to March 15, 2011

The Veteran's thoracic spine disability was evaluated as 20 percent disabling prior to March 15, 2011.  He essentially contends that his disability was more disabling than contemplated by that evaluation.  

For a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013).  The December 2005 VA examination report noted flexion was to 90 degrees, extension to 25 degrees, bilateral lateral flexion was to 20 degrees, and bilateral rotation was to 20 degrees.  The January 2007 VA examination report noted that lumbar spine flexion was 50 degrees, extension was 20 degrees, bilateral lateral flexion was 20 degrees, and bilateral rotation was 20 degrees.  As forward flexion of the thoracolumbar spine was greater than 30 degrees and there was no indication of favorable ankylosis of the entire thoracolumbar spine, the criteria for a higher 40 percent evaluation were not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013). 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The December 2005 VA examiner indicated that there were no further limitations or pain with repeated efforts.  The January 2007 VA examination report noted that there were no further limitations of pain with repeated efforts times three.  
Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's spine disability is not warranted. 

In summary, the Board finds that an evaluation in excess of the current 20 percent rating is not warranted for the Veteran's service-connected thoracic spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See supra Hart. 

As the preponderance of the evidence is against the claim for an increased rating prior to March 15, 2011, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation Beginning March 15, 2011

The Veteran's thoracic spine disability was evaluated as 40 percent disabling for the period beginning March 15, 2011.

For a higher 50 percent evaluation, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5235 (vertebral fracture or dislocation) (2013).  Note 5 to the General Rating Formula states that unfavorable ankylosis is when the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

In this case, there is no indication that the Veteran's entire thoracolumbar spine is fixed in flexion or extension.  The November 2012 VA examination report noted flexion to 30 degrees with pain at 0 degrees, extension to 15 degrees with pain at 15 degrees, and bilateral lateral flexion and lateral rotation to 30 degrees without pain.  As the Veteran maintains the ability to flex and extend his thoracolumbar spine, despite the limitations of that ability, ankylosis has not been shown; therefore, the criteria for a higher 50 percent evaluation have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013). 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The November 2012 VA examination report showed that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine after repetitive-use testing.  He did have functional loss/impairment after repetitive use which included less movement than normal and pain on movement.  The resultant range of motion after three repetitions was flexion, extension, bilateral lateral flexion, and bilateral lateral rotation all to 30 degrees.  This limitation is not commensurate with unfavorable ankylosis of the entire thoracolumbar spine. Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's thoracic spine disability is not warranted. 

In summary, the Board finds that an evaluation in excess of the current 40 percent rating is not warranted for the Veteran's service-connected thoracic spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See supra Hart. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluations 

The Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the Board finds that the manifestations of the Veteran's back and lower extremity disabilities are not in excess of those contemplated by the schedular criteria.  The service-connected bilateral peripheral neuropathy is manifested by pain, tingling, numbness, and decreased sensation.  As discussed above, these symptoms are contemplated by the rating criteria.  Furthermore, the evidence reflects that the Veteran's thoracic spine disability has been manifested by limitation of motion which is also specifically addressed in the applicable rating criteria.   

In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Total Disability Evaluation Based on Individual Unemployability

Generally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, TDIU has already been established; therefore, a claim for a TDIU is not before the Board. 

Earlier Effective Date

The Veteran essentially contends that he is entitled to an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus.  
The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2013). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus at the RO on August 28, 2006, more than one year after his separation from active service in December 1971.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2013).  The first diagnosis of peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus of record is not until September 1, 2006.  However, as noted in the Board's October 2013 remand, the symptoms attributable to peripheral neuropathy and radiculopathy were difficult to parse out.  The November 2013 VA examiner specifically determined that the Veteran's complaints of numbness and tingling were due to his diabetic peripheral neuropathy and not his lumbosacral spine degenerative disc disease with right S1 radiculopathy and left lower extremity sciatica.  To afford the Veteran all benefit of the doubt, the Board will accept that complaints of numbness related to the spine could have been attributable to peripheral neuropathy.  In this regard, a June 10, 2004, VA treatment record noted the Veteran's complaint of low back pain radiating into his right leg.  (The Board notes that an April 1993 record showed chronic low back pain with sciatic; however, the Veteran was not diagnosed with diabetes mellitus until 2004 so any symptoms could not possible be due to his peripheral neuropathy associated with diabetes mellitus).  This appears to be the first related record.  Between the date of receipt of claim in August 2006, and the first evidence of disability in June 2004, the date of claim is the later of the two dates.   

With regard to whether informal or formal claims, or written intent to file a claim for service connection for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus was filed prior to August 28, 2006, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Based on Clemons and the evidence which determined that the Veteran's neurological symptoms were attributable to peripheral neuropathy, the Board has considered whether an earlier effective date can be assigned based on the Veteran's claims, irrespective of whether the claims were filed specifically for neurological symptoms related to diabetes mellitus.  In an October 21, 2005, correspondence, the Veteran sought an increased evaluation for his low back disability and indicated that he had pain, numbness, and tingling down both legs.  The Board will accept this as a written intent to file a claim for symptoms ultimately attributed to the peripheral neuropathy.    

Based on the discussion herein, the first possible time entitlement arose is June 10, 2004, and written intent to file a claim is October 21, 2005.  The later of the two dates is the October 21, 2005, written intent to file a claim.  It is significant that while the disability may have existed for a year, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, the Board finds that an effective date of October 21, 2005, is warranted for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  
ORDER

Service connection for radiculopathy of the bilateral legs, secondary to service-connected thoracic spine disability, is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with hypertension is denied.   	

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with hypertension is denied.  	

An increased evaluation for compression fracture of the thoracic spine, evaluated as 20 percent disabling prior to March 15, 2011, and 40 percent thereafter, is denied. 

An effective date of October 21, 2005, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus with hypertension, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


